                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

WILLARD EUGENE BERRY                                                           PLAINTIFF

v.                            CASE NO: 3:15CV00378 BSM

BRIAN DOSS, et al                                                            DEFENDANT

                                AMENDED JUDGMENT

        Pursuant to the verdict returned by the jury on February 20, 2019, following two days

of trial;

        IT IS ORDERED, ADJUDGED AND DECREED that, on claims of plaintiff Willard

Eugene Berry against Brian Doss, Karen Hardesty, and Carol McFarlin, judgment is rendered

in favor of defendants Brian Doss, Karen Hardesty, and Carol McFarlin.

        IT IS SO ORDERED this 26th day of February 2019.



                                                  UNITED STATES DISTRICT JUDGE
